Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/01/2021 is acknowledged.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Manhattan double angle evaporation technique, and wherein the ion milling is performed at a glancing angle” of claims 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1- are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Osman (Osman, Amr. "Reliability and reproducibility of Josephson junction fabrication-Steps towards an optimized process." (2019)).

Regarding claim 1, Osman teaches in Figs. 2.4, and 3.5 with associated text A method, comprising: forming a tunnel barrier (oxide barrier page 25, Layer 2: JJ, lines 5-6) of a Josephson junction 

Regarding claim 2, Osman teaches the shadow evaporation process comprises: patterning a resist stack onto the substrate (Fig. 2.4 page 17, Cross-type Technique, line, 9-11), wherein the etching the exposed portion of the tunnel barrier (portion used to contact patch Figure 3.5) leaves a protected portion (portion unexposed Figure 3.5) of the tunnel barrier within a shadow of the resist stack (the protected portion would be in a shadow at least at some angles of the evaporation process).  

Regarding claim 5, Osman teaches the etching the exposed portion of the tunnel barrier employs ion milling (ion milling page 25, Layer 3: Patch Layer, lines 2-4).  

Regarding claim 6, Osman teaches a duration of the oxidizing the surface of the first superconducting material is based on a duration of the ion milling (the ion milling is used to expose a surface of the oxidized layer (ion milling page 25, Layer 3: Patch Layer, lines 2-4) and therefore the duration of the ion milling would be based at least in part on the duration of the oxidizing).  

Regarding claim 9, Osman teaches a method, comprising: patterning a bi-layer resist stack (Fig. 2.4 page 17, Cross-type Technique, line, 9-11 and 29-30) on a substrate; 
forming a junction barrier layer (oxide barrier page 25, Layer 2: JJ, lines 5-6) on a first superconductor on the substrate during a shadow evaporation technique (page 17, Cross-type Technique, line 1; the method uses angled deposition so that material in only deposited outside of a shadow lines 9-13); and 
directionally etching (ion milling page 25, Layer 3: Patch Layer, lines 2-4) a first portion of the junction barrier layer during the shadow evaporation technique, the first portion being outside of a shadow cast by 

Regarding claim 8 and 16, Osman teaches the shadow evaporation process is a Manhattan double angle evaporation technique, and wherein the ion milling is performed at a glancing angle (process involves trenches at a 90 degrees (page 17, Cross-type Technique, lines 9-13) and is therefore interpreted to be a Manhattan double angle evaporation technique).  

Regarding claim 10, Osman teaches the directionally etching the first portion of the junction barrier layer causes a second portion of the junction barrier layer to remain on the first superconductor, the second portion being inside the shadow cast by the bi-layer resist stack (the second portion would be in a shadow at least at some angles of the evaporation process).  

Regarding claim 13, Osman teaches the directionally etching the first portion of the junction barrier layer employs ion milling (ion milling page 25, Layer 3: Patch Layer, lines 2-4).  

Regarding claim 14, Osman teaches a duration of the oxidizing the surface of the first superconductor is based on a duration of the ion milling (the ion milling is used to expose a surface of the oxidized layer (ion milling page 25, Layer 3: Patch Layer, lines 2-4) and therefore the duration of the ion milling would be based at least in part on the duration of the oxidizing).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osman as applied to claims 2, 5, 10 and 13.

	Regarding claim 3, Osman teaches the method of claim 2.
	Osman does not specify the resist stack includes a suspended resist bridge, and wherein the protected portion of the tunnel barrier is beneath the suspended resist bridge.
	Osman discloses in Fig. 2.1 with associated text a method for forming a Josephson junction, similar to that of the embodiment of Fig. 2.4 and 3.5, wherein a resist stack includes a suspended resist bridge (page 14, Dolan bridge, lines 1-2), and wherein a protected portion of the tunnel barrier (oxide layer at junction (Fig. 2.1, page 14, Dolan bridge, lines 4-6)) is beneath the suspended resist bridge so that by using the method of 2.1 for forming the Josephson junctions in the method of Fig. 3.5 the method would comprise a resist stack that includes a suspended resist bridge, and wherein a protected portion of the tunnel barrier is beneath the suspended resist bridge
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught in Fig. 2.1 for forming Josephson junctions in the method of Fig. 3.5 because according to Osman the Dolan bridge beautifully manages to create the Josephson junction, using only one lithography run. It also provides access to each junction electrode (page 14, Dolan bridge, lines 12-13).

Regarding claims 7 and 15, Osman teaches the method of claim 5 wherein the ion milling is performed in a top-down direction (ion milling (page 25, Layer 3: Patch Layer) would necessarily be performed from a top ion source of the substrate)
	Osman does not specify the shadow evaporation process is a Dolan double angle evaporation technique.
	Osman discloses in Fig. 2.1 with associated text a method for forming a Josephson junction, similar to that of the embodiment of Fig. 2.4 and 3.5, wherein the shadow evaporation process is a Dolan double angle evaporation technique (page 14, Dolan bridge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught in Fig. 2.1 for forming Josephson junctions in the method of Fig. 3.5 because according to Osman the Dolan bridge beautifully manages to create the Josephson junction, using only one lithography run. It also provides access to each junction electrode (page 14, Dolan bridge, lines 12-13).

	Regarding claim 11, Osman teaches the method of claim 10.
	Osman does not specify the bi-layer resist stack includes a bridge, and wherein the second portion of the junction barrier layer lies beneath the bridge.
	Osman discloses in Fig. 2.1 with associated text a method for forming a Josephson junction, similar to that of the embodiment of Fig. 2.4 and 3.5, wherein a bi-layer resist stack includes a bridge (Fig. 2.1, page 14, Dolan bridge, lines 1-2), and wherein a second portion of the junction barrier layer lies beneath the bridge (oxide layer at junction (Fig. 2.1, page 14, Dolan bridge, lines 4-6)) so that by using the method of 2.1 for forming the Josephson junctions in the method of Fig. 3.5 the method would comprise a bi-layer resist stack that includes a bridge, and wherein the second portion of the junction barrier layer lies beneath the bridge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught in Fig. 2.1 for forming Josephson junctions in the method of Fig. 3.5 because according to Osman the Dolan bridge beautifully manages to create the .

Allowable Subject Matter

Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 4, the prior art of record, alone or in combination does not disclose, teach or fairly suggest the etching the exposed portion of the tunnel barrier leaves a protected portion of the tunnel barrier within a shadow of the resist stack the etching the exposed portion of the tunnel barrier occurs after the oxidizing the surface of the first superconducting material and before the depositing the second superconducting material in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 4, the prior art of record, alone or in combination does not disclose, teach or fairly suggest the directionally etching the first portion of the junction barrier layer causes a second portion of the junction barrier layer to remain on the first superconductor, the second portion being inside the shadow cast by the bi-layer resist stack the directionally etching the first portion of the junction barrier layer occurs after the oxidizing the surface of the first superconductor and before the evaporating the second superconductor in combination with the rest of the limitations of the claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burkett et. Al. (US 20210336121 A1) teaches in Figs. 2-3D with associated text a method relevant to the claims comprising an etching step (paragraph [0063]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897